UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1601


TCHENANG DANY-LUCIENNE TIANI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 19, 2009              Decided:   January 4, 2010


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edward Neufville, III, MORAISNEUFVILLE LAW FIRM, LLC, Silver
Spring, Maryland, for Petitioner. Tony West, Assistant Attorney
General, Daniel E. Goldman, Senior Litigation Counsel, Jonathan
Robbins,   Office  of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tchenang Dany-Lucienne Tiani, a native and citizen of

Cameroon,      petitions       for    review      of       an     order    of    the    Board   of

Immigration Appeals            (“Board”) denying her motion to reconsider

its order dismissing her appeal from the immigration judge’s

denial    of    her    motion    to    reopen.             We       deny   the    petition      for

review.

               The    Board’s     denial      of       a    motion         to    reconsider     is

reviewed for abuse of discretion.                          Jean v. Gonzales, 435 F.3d

475, 481 (4th Cir. 2006); 8 C.F.R. § 1003.2(a) (2009).                                  A motion

to reconsider asserts the Board made an error in its earlier

decision.       The movant must specify the error of fact or law in

the    Board’s        prior    decision.           See          8    U.S.C.       § 1229a(c)(6)

(2006); 8 C.F.R. § 1003.2(b)(1).                       The Board’s broad discretion

will   be      reversed       only    if    its    decision            “lacked      a   rational

explanation, departed from established policies, or rested on an

impermissible basis.”            Jean, 435 F.3d at 483 (internal quotation

marks and citations omitted).                  The burden is on the movant to

establish that reconsideration is warranted.                               INS v. Abudu, 485

U.S. 94, 110-11 (1988).               “To be within a mile of being granted,

a motion for reconsideration has to give the tribunal to which

it is addressed a reason for changing its mind.”                                        Ahmed v.

Ashcroft,      388    F.3d     247,   249    (7th          Cir.      2004).       Motions     that

simply repeat contentions that have already been rejected are

                                              2
insufficient     to    convince    the    Board       to   reconsider      a   previous

decision.    Id.

            We   find   the    Board     did    not    abuse     its    discretion   in

finding that there was no error of law in the earlier order.

The Board reviewed the record, including Tiani’s affidavit, to

find she did not make a prima facie showing of either past

persecution or a well-founded fear of persecution.

            Accordingly,      we   deny       the   petition      for    review.      We

dispense    with      oral    argument     because         the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                          3